UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERD MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-21958 Exact name of registrant as specified in charter: DGHM Investment Trust Address of principal executive offices: 8730 Stony Point Parkway, Suite 205 Richmond, VA 23235 Name and address of agent for service: The Corporation Trust Company 1209 Orange Street Wilmington, DE 19801 with a copy to: John H. Lively Registrant's telephone number, including area code: 800-653-2839 Date of fiscal year end: Last day of February Date of reporting period: July 1, 2009 to June 30, 2010 Item 1.Proxy Voting Record. DGHM All Cap Value Fund 3M COMPANY Agenda Number: 933208565 Security: 88579Y101 Meeting Type: Annual Ticker: MMM Meeting Date: 11-May-2010 ISIN: US88579Y1010 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: LINDA G. ALVARADO Mgmt For For 1B ELECTION OF DIRECTOR: GEORGE W. BUCKLEY Mgmt For For 1C ELECTION OF DIRECTOR: VANCE D. COFFMAN Mgmt For For 1D ELECTION OF DIRECTOR: MICHAEL L. ESKEW Mgmt For For 1E ELECTION OF DIRECTOR: W. JAMES FARRELL Mgmt For For 1F ELECTION OF DIRECTOR: HERBERT L. HENKEL Mgmt For For 1G ELECTION OF DIRECTOR: EDWARD M. LIDDY Mgmt For For 1H ELECTION OF DIRECTOR: ROBERT S. MORRISON Mgmt For For 1I ELECTION OF DIRECTOR: AULANA L. PETERS Mgmt For For 1J ELECTION OF DIRECTOR: ROBERT J. ULRICH Mgmt For For 02 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS Mgmt For For LLP AS 3M'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. 03 TO APPROVE THE AMENDED 2008 LONG-TERM INCENTIVE Mgmt For For PLAN AND TO APPROVE THE EXPANDED PERFORMANCE CRITERIA AVAILABLE UNDER THE 2008 LONG-TERM INCENTIVE PLAN. 04 STOCKHOLDER PROPOSAL ON SPECIAL MEETINGS. Shr Against For ACE LIMITED Agenda Number: 933240234 Security: H0023R105 Meeting Type: Annual Ticker: ACE Meeting Date: 19-May-2010 ISIN: CH0044328745 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: ROBERT M. HERNANDEZ Mgmt For For 1B ELECTION OF DIRECTOR: PETER MENIKOFF Mgmt For For 1C ELECTION OF DIRECTOR: ROBERT RIPP Mgmt For For 1D ELECTION OF DIRECTOR: THEODORE E.SHASTA Mgmt For For 02 AMENDMENT OF THE ARTICLES OF ASSOCIATION RELATING Mgmt For For TO THE TREATMENT OF ABSTENTIONS AND BROKER NON-VOTES 3A APPROVAL OF THE ANNUAL REPORT Mgmt For For 3B APPROVAL OF THE STATUTORY FINANCIAL STATEMENTS Mgmt For For OF ACE LIMITED 3C APPROVAL OF THE CONSOLIDATED FINANCIAL STATEMENTS Mgmt For For 04 ALLOCATION OF DISPOSABLE PROFIT Mgmt For For 05 DISCHARGE OF THE BOARD OF DIRECTORS Mgmt For For 06 AMENDMENT OF THE ARTICLES OF ASSOCIATION RELATING Mgmt For For TO AUTHORIZED SHARE CAPITAL 7A ELECTION OF PRICEWATERHOUSECOOPERS AG (ZURICH) Mgmt For For AS OUR STATUTORY AUDITOR UNTIL OUR NEXT ANNUAL ORDINARY GENERAL MEETING 7B RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED Mgmt For For PUBLIC ACCOUNTING FIRM PRICEWATERHOUSECOOPERS LLP (UNITED STATES) FOR PURPOSES OF UNITED STATES SECURITIES LAW REPORTING FOR THE YEAR ENDING DECEMBER 31, 2010 7C ELECTION OF BDO AG (ZURICH) AS SPECIAL AUDITING Mgmt For For FIRM UNTIL OUR NEXT ANNUAL ORDINARY GENERAL MEETING 08 APPROVAL OF THE ACE LIMITED 2004 LONG-TERM INCENTIVE Mgmt For For PLAN AS AMENDED THROUGH THE FIFTH AMENDMENT 09 APPROVAL OF THE PAYMENT OF A DIVIDEND IN THE Mgmt For For FORM OF A DISTRIBUTION THROUGH REDUCTION OF THE PAR VALUE OF OUR SHARES ALEXANDRIA REAL ESTATE EQUITIES, INC. Agenda Number: 933257809 Security: 015271109 Meeting Type: Annual Ticker: ARE Meeting Date: 27-May-2010 ISIN: US0152711091 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1 DIRECTOR JOEL S. MARCUS Mgmt For For RICHARD B. JENNINGS Mgmt For For JOHN L. ATKINS, III Mgmt For For RICHARD H. KLEIN Mgmt For For JAMES H. RICHARDSON Mgmt For For MARTIN A. SIMONETTI Mgmt For For ALAN G. WALTON Mgmt For For 2 APPROVAL OF THE AMENDMENT AND RESTATEMENT OF Mgmt Against Against THE COMPANY'S AMENDED AND RESTATED 1997 STOCK AWARD AND INCENTIVE PLAN. 3 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG Mgmt For For LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. CLEARWATER PAPER CORPORATION Agenda Number: 933213287 Security: 18538R103 Meeting Type: Annual Ticker: CLW Meeting Date: 11-May-2010 ISIN: US18538R1032 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: WILLIAM D. LARSSON Mgmt For For 1B ELECTION OF DIRECTOR: MICHAEL T. RIORDAN Mgmt For For 02 APPROVAL OF ANNUAL INCENTIVE PLAN Mgmt For For 03 APPROVAL OF 2gmt For For 04 RATIFICATION OF THE APPOINTMENT OF KPMG, LLP Mgmt For For AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. DIRECTV Agenda Number: 933253281 Security: 25490A101 Meeting Type: Annual Ticker: DTV Meeting Date: 03-Jun-2010 ISIN: US25490A1016 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1 DIRECTOR NEIL R. AUSTRIAN Mgmt For For RALPH F. BOYD, JR. Mgmt For For PAUL A. GOULD Mgmt For For CHARLES R. LEE Mgmt For For PETER A. LUND Mgmt For For GREGORY B. MAFFEI Mgmt For For JOHN C. MALONE Mgmt For For NANCY S. NEWCOMB Mgmt For For HAIM SABAN Mgmt For For MICHAEL D. WHITE Mgmt For For 2 RATIFICATION OF APPOINTMENT OF INDEPENDENT PUBLIC Mgmt For For ACCOUNTANTS. 3 APPROVAL OF THE DIRECTV 2gmt For For 4 APPROVAL OF THE DIRECTV EXECUTIVE OFFICER CASH Mgmt For For BONUS PLAN. 5 ADOPTION OF POLICY REQUIRING EXECUTIVES TO RETAIN Shr Against For 75% OF ALL EQUITY-BASED COMPENSATION FOR 2 YEARS FOLLOWING SEPARATION FROM DIRECTV. DOLLAR TREE, INC. Agenda Number: 933280668 Security: 256746108 Meeting Type: Annual Ticker: DLTR Meeting Date: 17-Jun-2010 ISIN: US2567461080 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR H. RAY COMPTON Mgmt For For CONRAD M. HALL Mgmt For For LEMUEL E. LEWIS Mgmt For For BOB SASSER Mgmt For For 02 MANAGEMENT PROPOSAL TO ELIMINATE CLASSIFIED Mgmt For For BOARD OF DIRECTORS. 03 MANAGEMENT PROPOSAL TO INCREASE AUTHORIZED SHARES Mgmt For For OF COMMON STOCK. DOVER CORPORATION Agenda Number: 933206054 Security: 260003108 Meeting Type: Annual Ticker: DOV Meeting Date: 06-May-2010 ISIN: US2600031080 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: D.H. BENSON Mgmt For For 1B ELECTION OF DIRECTOR: R.W. CREMIN Mgmt For For 1C ELECTION OF DIRECTOR: J-P.M. ERGAS Mgmt For For 1D ELECTION OF DIRECTOR: P.T. FRANCIS Mgmt For For 1E ELECTION OF DIRECTOR: K.C. GRAHAM Mgmt For For 1F ELECTION OF DIRECTOR: J.L. KOLEY Mgmt For For 1G ELECTION OF DIRECTOR: R.A. LIVINGSTON Mgmt For For 1H ELECTION OF DIRECTOR: R.K. LOCHRIDGE Mgmt For For 1I ELECTION OF DIRECTOR: B.G. RETHORE Mgmt For For 1J ELECTION OF DIRECTOR: M.B. STUBBS Mgmt For For 1K ELECTION OF DIRECTOR: M.A. WINSTON Mgmt For For 02 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS Mgmt For For LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF DOVER CORPORATION FOR 2010. ENCANA CORPORATION Agenda Number: 933159990 Security: 292505104 Meeting Type: Special Ticker: ECA Meeting Date: 25-Nov-2009 ISIN: CA2925051047 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 A SPECIAL RESOLUTION, THE FULL TEXT OF WHICH Mgmt For For IS SET FORTH IN APPENDIX "A" TO THE ACCOMPANYING INFORMATION CIRCULAR, APPROVING AN ARRANGEMENT PURSUANT TO SECTION CORPORATIONS ACT PURSUANT TO WHICH, AMONG OTHER THINGS, COMMON SHAREHOLDERS OF ENCANA WILL RECEIVE ONE NEW COMMON SHARE IN ENCANA AND ONE COMMON SHARE IN A NEW PUBLIC COMPANY CALLED "CENOVUS ENERGY INC." IN EXCHANGE FOR EACH COMMON SHARE OF ENCANA HELD. 02 AN ORDINARY RESOLUTION RATIFYING AND APPROVING Mgmt For For AN EMPLOYEE STOCK OPTION PLAN FOR CENOVUS ENERGY INC. 03 AN ORDINARY RESOLUTION RATIFYING AND APPROVING Mgmt Against Against A SHAREHOLDER RIGHTS PLAN FOR CENOVUS ENERGY INC. ENCANA CORPORATION Agenda Number: 933212879 Security: 292505104 Meeting Type: Annual and Special Ticker: ECA Meeting Date: 21-Apr-2010 ISIN: CA2925051047 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR PETER A. DEA Mgmt For For RANDALL K. ERESMAN Mgmt For For CLAIRE S. FARLEY Mgmt For For FRED J. FOWLER Mgmt For For BARRY W. HARRISON Mgmt For For SUZANNE P. NIMOCKS Mgmt For For DAVID P. O'BRIEN Mgmt For For JANE L. PEVERETT Mgmt For For ALLAN P. SAWIN Mgmt For For BRUCE G. WATERMAN Mgmt For For CLAYTON H. WOITAS Mgmt For For 02 APPOINTMENT OF AUDITORS - PRICEWATERHOUSECOOPERS Mgmt For For LLP AT A REMUNERATION TO FIXED BY THE BOARD OF DIRECTORS. 03 AMENDMENT AND RECONFIRMATION OF THE SHAREHOLDER Mgmt Against Against RIGHTS PLAN. 04 CONFIRMATION OF AMENDMENTS TO BY-LAW NO. 1. Mgmt For For EOG RESOURCES, INC. Agenda Number: 933213340 Security: 26875P101 Meeting Type: Annual Ticker: EOG Meeting Date: 28-Apr-2010 ISIN: US26875P1012 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: GEORGE A. ALCORN Mgmt For For 1B ELECTION OF DIRECTOR: CHARLES R. CRISP Mgmt For For 1C ELECTION OF DIRECTOR: JAMES C. DAY Mgmt For For 1D ELECTION OF DIRECTOR: MARK G. PAPA Mgmt For For 1E ELECTION OF DIRECTOR: H. LEIGHTON STEWARD Mgmt For For 1F ELECTION OF DIRECTOR: DONALD F. TEXTOR Mgmt For For 1G ELECTION OF DIRECTOR: FRANK G. WISNER Mgmt For For 02 TO RATIFY THE APPOINTMENT BY THE BOARD OF DIRECTORS Mgmt For For OF DELOITTE & TOUCHE LLP, INDEPENDENT PUBLIC ACCOUNTANTS. 03 TO APPROVE AN AMENDMENT 2gmt For For COMPENSATION PLAN TO INCREASE THE NUMBER OF SHARES FOR ISSUANCE UNDER THE PLAN. 04 TO APPROVE AN AMENDMENT EMPLOYEE STOCK PURCHASE Mgmt For For PLAN TO INCREASE THE NUMBER OF SHARES AVAILABLE FOR PURCHASE UNDER THE PLAN. 05 TO APPROVE AN AMENDMENT AND RESTATEMENT EXECUTIVE Mgmt For For OFFICER ANNUAL BONUS PLAN TO EXTEND THE TERM OF THE PLAN. 06 STOCKHOLDER PROPOSAL CONCERNING HYDRAULIC FRACTURING, Shr Against For IF PROPERLY PRESENTED. 07 STOCKHOLDER PROPOSAL CONCERNING POST-EMPLOYMENT Shr Against For STOCK OWNERSHIP REQUIREMENTS FOR EXECUTIVE OFFICERS, IF PROPERLY PRESENTED. 08 STOCKHOLDER PROPOSAL CONCERNING ACCELERATED Shr For Against VESTING OF EXECUTIVE OFFICER STOCK AWARDS, IF PROPERLY PRESENTED EVERGREEN MONEY MARKET TRUST Agenda Number: 933234421 Security: 300250701 Meeting Type: Special Ticker: EIMXX Meeting Date: 21-Jun-2010 ISIN: US3002507016 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 AGREEMENT AND PLAN OF REORGANIZATION PROVIDING Mgmt For For FOR THE REORGANIZATION OF THE EVERGREEN INSTITUTIONAL TREASURY MONEY MARKET FUND (THE "TARGET FUND"), INCLUDING THE ACQUISITION OF ALL THE ASSETS OF THE TARGET FUND, BY THE WELLS FARGO ADVANTAGE TREASURY PLUS MONEY MARKET FUND (THE "ACQUIRING FUND"), ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. EXELON CORPORATION Agenda Number: 933201826 Security: 30161N101 Meeting Type: Annual Ticker: EXC Meeting Date: 27-Apr-2010 ISIN: US30161N1019 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: JOHN A. CANNING, JR. Mgmt For For 1B ELECTION OF DIRECTOR: M. WALTER D'ALESSIO Mgmt For For 1C ELECTION OF DIRECTOR: NICHOLAS DEBENEDICTIS Mgmt For For 1D ELECTION OF DIRECTOR: BRUCE DEMARS Mgmt For For 1E ELECTION OF DIRECTOR: NELSON A. DIAZ Mgmt For For 1F ELECTION OF DIRECTOR: SUE L. GIN Mgmt For For 1G ELECTION OF DIRECTOR: ROSEMARIE B. GRECO Mgmt For For 1H ELECTION OF DIRECTOR: PAUL L. JOSKOW Mgmt For For 1I ELECTION OF DIRECTOR: RICHARD W. MIES Mgmt For For 1J ELECTION OF DIRECTOR: JOHN M. PALMS Mgmt For For 1K ELECTION OF DIRECTOR: WILLIAM C. RICHARDSON Mgmt For For 1L ELECTION OF DIRECTOR: THOMAS J. RIDGE Mgmt For For 1M ELECTION OF DIRECTOR: JOHN W. ROGERS, JR. Mgmt For For 1N ELECTION OF DIRECTOR: JOHN W. ROWE Mgmt For For 1O ELECTION OF DIRECTOR: STEPHEN D. STEINOUR Mgmt For For 1P ELECTION OF DIRECTOR: DON THOMPSON Mgmt For For 02 THE APPROVAL OF EXELON CORPORATION'S 2011 LONG-TERM Mgmt For For INCENTIVE PLAN. 03 THE RATIFICATION OF PRICEWATERHOUSECOOPERS LLP Mgmt For For AS EXELON'S INDEPENDENT ACCOUNTANT FOR THE YEAR 2010. EXPRESS SCRIPTS, INC. Agenda Number: 933210659 Security: 302182100 Meeting Type: Annual Ticker: ESRX Meeting Date: 05-May-2010 ISIN: US3021821000 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: GARY G. BENANAV Mgmt For For 1B ELECTION OF DIRECTOR: FRANK J. BORELLI Mgmt For For 1C ELECTION OF DIRECTOR: MAURA C. BREEN Mgmt For For 1D ELECTION OF DIRECTOR: NICHOLAS J. LAHOWCHIC Mgmt For For 1E ELECTION OF DIRECTOR: THOMAS P. MAC MAHON Mgmt For For 1F ELECTION OF DIRECTOR: FRANK MERGENTHALER Mgmt For For 1G ELECTION OF DIRECTOR: WOODROW A MYERS, JR. MD Mgmt For For 1H ELECTION OF DIRECTOR: JOHN O. PARKER, JR. Mgmt For For 1I ELECTION OF DIRECTOR: GEORGE PAZ Mgmt For For 1J ELECTION OF DIRECTOR: SAMUEL K. SKINNER Mgmt For For 1K ELECTION OF DIRECTOR: SEYMOUR STERNBERG Mgmt For For 1L ELECTION OF DIRECTOR: BARRETT A. TOAN Mgmt For For 02 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS Mgmt For For LLP AS COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2010. 03 STOCKHOLDER PROPOSAL REGARDING REPORT ON POLITICAL Shr Against For CONTRIBUTIONS. 04 STOCKHOLDER PROPOSAL REGARDING INDEPENDENT BOARD Shr Against For CHAIR. FRANKLIN RESOURCES, INC. Agenda Number: 933184931 Security: 354613101 Meeting Type: Annual Ticker: BEN Meeting Date: 16-Mar-2010 ISIN: US3546131018 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: SAMUEL H. ARMACOST Mgmt For For 1B ELECTION OF DIRECTOR: CHARLES CROCKER Mgmt For For 1C ELECTION OF DIRECTOR: JOSEPH R. HARDIMAN Mgmt For For 1D ELECTION OF DIRECTOR: ROBERT D. JOFFE Mgmt For For 1E ELECTION OF DIRECTOR: CHARLES B. JOHNSON Mgmt For For 1F ELECTION OF DIRECTOR: GREGORY E. JOHNSON Mgmt For For 1G ELECTION OF DIRECTOR: RUPERT H. JOHNSON, JR. Mgmt For For 1H ELECTION OF DIRECTOR: THOMAS H. KEAN Mgmt For For 1I ELECTION OF DIRECTOR: CHUTTA RATNATHICAM Mgmt For For 1J ELECTION OF DIRECTOR: PETER M. SACERDOTE Mgmt For For 1K ELECTION OF DIRECTOR: LAURA STEIN Mgmt For For 1L ELECTION OF DIRECTOR: ANNE M. TATLOCK Mgmt For For 02 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS Mgmt For For LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. 03 TO SUBMIT FOR STOCKHOLDER APPROVAL FOR PURPOSES Mgmt For For OF COMPLYING WITH REQUIREMENTS OF SECTION 162(M) OF INTERNAL REVENUE CODE. GAP INC. Agenda Number: 933228505 Security: 364760108 Meeting Type: Annual Ticker: GPS Meeting Date: 18-May-2010 ISIN: US3647601083 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR ADRIAN D.P. BELLAMY Mgmt For For DOMENICO DE SOLE Mgmt For For ROBERT J. FISHER Mgmt For For WILLIAM S. FISHER Mgmt For For BOB L. MARTIN Mgmt For For JORGE P. MONTOYA Mgmt For For GLENN K. MURPHY Mgmt For For JAMES M. SCHNEIDER Mgmt For For MAYO A. SHATTUCK III Mgmt For For KNEELAND C. YOUNGBLOOD Mgmt For For 02 RATIFICATION OF THE SELECTION OF DELOITTE & Mgmt For For TOUCHE LLP AS THE REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 29, 2011. 03 APPROVAL OF THE AMENDMENT AND RESTATEMENT OF Mgmt For For THE GAP, INC. EXECUTIVE MANAGEMENT INCENTIVE COMPENSATION AWARD PLAN. GENERAL DYNAMICS CORPORATION Agenda Number: 933209290 Security: 369550108 Meeting Type: Annual Ticker: GD Meeting Date: 05-May-2010 ISIN: US3695501086 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: NICHOLAS D. CHABRAJA Mgmt For For 1B ELECTION OF DIRECTOR: JAMES S. CROWN Mgmt For For 1C ELECTION OF DIRECTOR: WILLIAM P. FRICKS Mgmt For For 1D ELECTION OF DIRECTOR: JAY L. JOHNSON Mgmt For For 1E ELECTION OF DIRECTOR: GEORGE A. JOULWAN Mgmt For For 1F ELECTION OF DIRECTOR: PAUL G. KAMINSKI Mgmt For For 1G ELECTION OF DIRECTOR: JOHN M. KEANE Mgmt For For 1H ELECTION OF DIRECTOR: LESTER L. LYLES Mgmt For For 1J ELECTION OF DIRECTOR: WILLIAM A. OSBORN Mgmt For For 1K ELECTION OF DIRECTOR: ROBERT WALMSLEY Mgmt For For 02 RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS. Mgmt For For 03 SHAREHOLDER PROPOSAL WITH REGARD TO WEAPONS Shr Against For IN SPACE. H.J. HEINZ COMPANY Agenda Number: 933118730 Security: 423074103 Meeting Type: Annual Ticker: HNZ Meeting Date: 12-Aug-2009 ISIN: US4230741039 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: W.R. JOHNSON Mgmt For For 1B ELECTION OF DIRECTOR: C.E. BUNCH Mgmt For For 1C ELECTION OF DIRECTOR: L.S. COLEMAN, JR. Mgmt For For 1D ELECTION OF DIRECTOR: J.G. DROSDICK Mgmt For For 1E ELECTION OF DIRECTOR: E.E. HOLIDAY Mgmt For For 1F ELECTION OF DIRECTOR: C. KENDLE Mgmt For For 1G ELECTION OF DIRECTOR: D.R. O'HARE Mgmt For For 1H ELECTION OF DIRECTOR: N. PELTZ Mgmt For For 1I ELECTION OF DIRECTOR: D.H. REILLEY Mgmt For For 1J ELECTION OF DIRECTOR: L.C. SWANN Mgmt For For 1K ELECTION OF DIRECTOR: T.J. USHER Mgmt For For 1L ELECTION OF DIRECTOR: M.F. WEINSTEIN Mgmt For For 02 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC Mgmt For For ACCOUNTING FIRM. 03 AMENDMENT OF BY-LAWS TO ADD RIGHT OF HOLDERS Mgmt For For OF 25% OF VOTING POWER TO CALL SPECIAL MEETING OF SHAREHOLDERS. INTERNATIONAL BUSINESS MACHINES CORP. Agenda Number: 933199653 Security: 459200101 Meeting Type: Annual Ticker: IBM Meeting Date: 27-Apr-2010 ISIN: US4592001014 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: A.J.P. BELDA Mgmt For For 1B ELECTION OF DIRECTOR: C. BLACK Mgmt For For 1C ELECTION OF DIRECTOR: W.R. BRODY Mgmt For For 1D ELECTION OF DIRECTOR: K.I. CHENAULT Mgmt For For 1E ELECTION OF DIRECTOR: M.L. ESKEW Mgmt For For 1F ELECTION OF DIRECTOR: S.A. JACKSON Mgmt For For 1G ELECTION OF DIRECTOR: A.N. LIVERIS Mgmt For For 1H ELECTION OF DIRECTOR: W.J. MCNERNEY, JR. Mgmt For For 1I ELECTION OF DIRECTOR: T. NISHIMURO Mgmt For For 1J ELECTION OF DIRECTOR: J.W. OWENS Mgmt For For 1K ELECTION OF DIRECTOR: S.J. PALMISANO Mgmt For For 1L ELECTION OF DIRECTOR: J.E. SPERO Mgmt For For 1M ELECTION OF DIRECTOR: S. TAUREL Mgmt For For 1N ELECTION OF DIRECTOR: L.H. ZAMBRANO Mgmt For For 02 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED Mgmt For For PUBLIC ACCOUNTING FIRM 03 STOCKHOLDER PROPOSAL ON EXECUTIVE COMPENSATION Shr Against For ANNUAL INCENTIVE PAYOUT 04 STOCKHOLDER PROPOSAL ON CUMULATIVE VOTING Shr Against For 05 STOCKHOLDER PROPOSAL ON NEW THRESHOLD FOR CALLING Shr Against For SPECIAL MEETINGS 06 STOCKHOLDER PROPOSAL ON ADVISORY VOTE ON EXECUTIVE Shr For Against COMPENSATION. JPMORGAN CHASE & CO. Agenda Number: 933226501 Security: 46625H100 Meeting Type: Annual Ticker: JPM Meeting Date: 18-May-2010 ISIN: US46625H1005 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: CRANDALL C. BOWLES Mgmt For For 1B ELECTION OF DIRECTOR: STEPHEN B. BURKE Mgmt For For 1C ELECTION OF DIRECTOR: DAVID M. COTE Mgmt For For 1D ELECTION OF DIRECTOR: JAMES S. CROWN Mgmt For For 1E ELECTION OF DIRECTOR: JAMES DIMON Mgmt For For 1F ELECTION OF DIRECTOR: ELLEN V. FUTTER Mgmt For For 1G ELECTION OF DIRECTOR: WILLIAM H. GRAY, III Mgmt For For 1H ELECTION OF DIRECTOR: LABAN P. JACKSON, JR. Mgmt For For 1I ELECTION OF DIRECTOR: DAVID C. NOVAK Mgmt For For 1J ELECTION OF DIRECTOR: LEE R. RAYMOND Mgmt For For 1K ELECTION OF DIRECTOR: WILLIAM C. WELDON Mgmt For For 02 APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC Mgmt For For ACCOUNTING FIRM 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For For 04 POLITICAL NON-PARTISANSHIP Shr Against For 05 SPECIAL SHAREOWNER MEETINGS Shr Against For 06 COLLATERAL IN OVER THE COUNTER DERIVATIVES TRADING Shr Against For 07 SHAREHOLDER ACTION BY WRITTEN CONSENT Shr Against For 08 INDEPENDENT CHAIRMAN Shr For Against 09 PAY DISPARITY Shr Against For 10 SHARE RETENTION Shr Against For KELLOGG COMPANY Agenda Number: 933199588 Security: 487836108 Meeting Type: Annual Ticker: K Meeting Date: 23-Apr-2010 ISIN: US4878361082 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR BENJAMIN CARSON Mgmt For For GORDON GUND Mgmt For For DOROTHY JOHNSON Mgmt For For A. MCLAUGHLIN KOROLOGOS Mgmt For For 02 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS Mgmt For For LLP AS KELLOGG'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2010. 03 SHAREOWNER PROPOSAL TO ADOPT SIMPLE MAJORITY Shr Against For VOTE. MUELLER INDUSTRIES, INC. Agenda Number: 933212487 Security: 624756102 Meeting Type: Annual Ticker: MLI Meeting Date: 06-May-2010 ISIN: US6247561029 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR ALEXANDER P. FEDERBUSH Mgmt For For PAUL J. FLAHERTY Mgmt For For GENNARO J. FULVIO Mgmt For For GARY S. GLADSTEIN Mgmt For For SCOTT J. GOLDMAN Mgmt For For TERRY HERMANSON Mgmt For For HARVEY L. KARP Mgmt For For 02 APPROVE THE APPOINTMENT OF ERNST & YOUNG LLP Mgmt For For AS INDEPENDENT AUDITORS OF THE COMPANY. NII HOLDINGS, INC. Agenda Number: 933229177 Security: 62913F201 Meeting Type: Annual Ticker: NIHD Meeting Date: 11-May-2010 ISIN: US62913F2011 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR STEVEN P. DUSSEK Mgmt For For DONALD GUTHRIE Mgmt For For STEVEN M. SHINDLER Mgmt For For 02 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS Mgmt For For OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2010. 03 AMENDMENT OF 2gmt Against Against TO INCREASE AUTHORIZED SHARES AVAILABLE FOR ISSUANCE. OMNICOM GROUP INC. Agenda Number: 933244472 Security: 681919106 Meeting Type: Annual Ticker: OMC Meeting Date: 25-May-2010 ISIN: US6819191064 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR JOHN D. WREN Mgmt For For BRUCE CRAWFORD Mgmt For For ALAN R. BATKIN Mgmt For For ROBERT CHARLES CLARK Mgmt For For LEONARD S. COLEMAN, JR. Mgmt For For ERROL M. COOK Mgmt For For SUSAN S. DENISON Mgmt For For MICHAEL A. HENNING Mgmt For For JOHN R. MURPHY Mgmt For For JOHN R. PURCELL Mgmt For For LINDA JOHNSON RICE Mgmt For For GARY L. ROUBOS Mgmt For For 02 RATIFICATION OF THE APPOINTMENT OF KPMG LLP Mgmt For For AS OUR INDEPENDENT AUDITORS FOR THE 2010 FISCAL YEAR. 03 COMPANY PROPOSAL TO APPROVE THE AMENDMENT TO Mgmt For For THE OMNICOM GROUP INC. 2 PLAN TO AUTHORIZE ADDITIONAL SHARES FOR ISSUANCE. 04 COMPANY PROPOSAL TO APPROVE THE AMENDMENT TO Mgmt For For OUR BY-LAWS TO CHANGE THE VOTING STANDARD FOR THE ELECTION OF DIRECTORS IN UNCONTESTED ELECTIONS FROM A PLURALITY STANDARD TO A MAJORITY STANDARD. 05 SHAREHOLDER PROPOSAL REGARDING REIMBURSEMENT Shr Against For OF EXPENSES INCURRED BY A SHAREHOLDER IN A CONTESTED ELECTION OF DIRECTORS. 06 SHAREHOLDER PROPOSAL REGARDING DEATH BENEFIT Shr Against For PAYMENTS. 07 SHAREHOLDER PROPOSAL REGARDING SUPERMAJORITY Shr Against For VOTE PROVISIONS. PEOPLE'S UNITED FINANCIAL, INC. Agenda Number: 933207753 Security: 712704105 Meeting Type: Annual Ticker: PBCT Meeting Date: 06-May-2010 ISIN: US7127041058 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1 DIRECTOR JOHN K. DWIGHT Mgmt For For JANET M. HANSEN Mgmt For For MARK W. RICHARDS Mgmt For For 2 VOTE TO RATIFY APPOINTMENT OF KPMG LLP AS OUR Mgmt For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2010. 3 VOTE ON SHAREHOLDER PROPOSAL TO CHANGE THE VOTING Shr For * STANDARD FOR DIRECTOR ELECTIONS THAT ARE NOT CONTESTED. PLAINS EXPLORATION & PRODUCTION CO. Agenda Number: 933222870 Security: 726505100 Meeting Type: Annual Ticker: PXP Meeting Date: 06-May-2010 ISIN: US7265051000 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR JAMES C. FLORES Mgmt For For ISAAC ARNOLD, JR. Mgmt For For A.R. BUCKWALTER, III Mgmt For For JERRY L. DEES Mgmt For For TOM H. DELIMITROS Mgmt For For THOMAS A. FRY, III Mgmt For For ROBERT L. GERRY, III Mgmt For For CHARLES G. GROAT Mgmt For For JOHN H. LOLLAR Mgmt For For 02 APPROVAL OF THE COMPANY'S 2gmt Against Against PLAN AS DESCRIBED IN THE ACCOMPANYING PROXY STATEMENT. 03 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS Mgmt For For LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. PUBLIC SERVICE ENTERPRISE GROUP INC. Agenda Number: 933199398 Security: 744573106 Meeting Type: Annual Ticker: PEG Meeting Date: 20-Apr-2010 ISIN: US7445731067 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: ALBERT R. GAMPER, JR. Mgmt For For 1B ELECTION OF DIRECTOR: CONRAD K.HARPER Mgmt For For 1C ELECTION OF DIRECTOR: WILLIAM V. HICKEY Mgmt For For 1D ELECTION OF DIRECTOR: RALPH IZZO Mgmt For For 1E ELECTION OF DIRECTOR: SHIRLEY ANN JACKSON Mgmt For For 1F ELECTION OF DIRECTOR: DAVID LILLEY Mgmt For For 1G ELECTION OF DIRECTOR: THOMAS A. RENYI Mgmt For For 1H ELECTION OF DIRECTOR: HAK CHEOL SHIN Mgmt For For 1I ELECTION OF DIRECTOR: RICHARD J. SWIFT Mgmt For For 02 RATIFICATION OF THE APPOINTMENT OF DELOITTE Mgmt For For & TOUCHE LLP AS INDEPENDENT AUDITOR FOR THE YEAR 2010. REGIONS FINANCIAL CORPORATION Agenda Number: 933235017 Security: 7591EP100 Meeting Type: Annual Ticker: RF Meeting Date: 13-May-2010 ISIN: US7591EP1005 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: SAMUEL W. BARTHOLOMEW, Mgmt For For JR. 1B ELECTION OF DIRECTOR: GEORGE W. BRYAN Mgmt For For 1C ELECTION OF DIRECTOR: DAVID J. COOPER, SR. Mgmt For For 1D ELECTION OF DIRECTOR: EARNEST W. DEAVENPORT, Mgmt For For JR. 1E ELECTION OF DIRECTOR: DON DEFOSSET Mgmt For For 1F ELECTION OF DIRECTOR: O.B. GRAYSON HALL, JR. Mgmt For For 1G ELECTION OF DIRECTOR: CHARLES D. MCCRARY Mgmt For For 1H ELECTION OF DIRECTOR: JAMES R. MALONE Mgmt For For 1I ELECTION OF DIRECTOR: SUSAN W. MATLOCK Mgmt For For 1J ELECTION OF DIRECTOR: JOHN E. MAUPIN, JR. Mgmt For For 1K ELECTION OF DIRECTOR: JOHN R. ROBERTS Mgmt For For 1L ELECTION OF DIRECTOR: LEE J. STYSLINGER III Mgmt For For 02 NONBINDING STOCKHOLDER APPROVAL OF EXECUTIVE Mgmt For For COMPENSATION. 03 APPROVAL OF THE REGIONS FINANCIAL CORPORATION Mgmt For For 2 04 APPROVAL OF THE AMENDED AND RESTATED CERTIFICATE Mgmt For For OF INCORPORATION TO INCREASE THE NUMBER OF SHARES OF AUTHORIZED COMMON STOCK AND MAKE OTHER TECHNICAL CHANGES. 05 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED Mgmt For For PUBLIC ACCOUNTING FIRM. 06 STOCKHOLDER PROPOSAL PROHIBITING TAX GROSS-UPS. Shr For Against 07 STOCKHOLDER PROPOSAL REGARDING POSTING A REPORT, Shr Against For UPDATED SEMI-ANNUALLY, OF POLITICAL CONTRIBUTIONS. SILGAN HOLDINGS INC. Agenda Number: 933267444 Security: 827048109 Meeting Type: Annual Ticker: SLGN Meeting Date: 07-Jun-2010 ISIN: US8270481091 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 TO AUTHORIZE AND APPROVE AN AMENDMENT TO THE Mgmt For For AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF THE COMPANY TO AMEND THE STOCKHOLDER VOTING STANDARD FROM A MAJORITY OF SHARES OUTSTANDING STANDARD TO A MAJORITY OF VOTES CAST STANDARD. 02 TO AUTHORIZE AND APPROVE AN AMENDMENT TO THE Mgmt For For AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF THE COMPANY TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK FROM 100,000,000 TO 200,000,000. 03 DIRECTOR R. PHILIP SILVER Mgmt For For WILLIAM C. JENNINGS Mgmt For For 04 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP Mgmt For For AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. SUNCOR ENERGY INC. Agenda Number: 933215611 Security: 867224107 Meeting Type: Annual Ticker: SU Meeting Date: 04-May-2010 ISIN: CA8672241079 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR MEL E. BENSON Mgmt For For BRIAN A. CANFIELD Mgmt For For DOMINIC D'ALESSANDRO Mgmt For For JOHN T. FERGUSON Mgmt For For W. DOUGLAS FORD Mgmt For For RICHARD L. GEORGE Mgmt For For PAUL HASELDONCKX Mgmt For For JOHN R. HUFF Mgmt For For JACQUES LAMARRE Mgmt For For BRIAN F. MACNEILL Mgmt For For MAUREEN MCCAW Mgmt For For MICHAEL W. O'BRIEN Mgmt For For JAMES W. SIMPSON Mgmt For For EIRA THOMAS Mgmt For For 02 RE-APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP Mgmt For For AS AUDITOR OF SUNCOR ENERGY INC. FOR THE ENSUING YEAR AND AUTHORIZE THE DIRECTORS TO FIX THEIR REMUNERATION AS SUCH. SUNTRUST BANKS, INC. Agenda Number: 933200064 Security: 867914103 Meeting Type: Annual Ticker: STI Meeting Date: 27-Apr-2010 ISIN: US8679141031 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR TO SERVE UNTIL THE ANNUAL Mgmt For For MEETING OF SHAREHOLDERS IN 2011: ROBERT M. BEALL, II 1B ELECTION OF DIRECTOR TO SERVE UNTIL THE ANNUAL Mgmt For For MEETING OF SHAREHOLDERS IN 2011: ALSTON D. CORRELL 1C ELECTION OF DIRECTOR TO SERVE UNTIL THE ANNUAL Mgmt For For MEETING OF SHAREHOLDERS IN 2011: JEFFREY C. CROWE 1D ELECTION OF DIRECTOR TO SERVE UNTIL THE ANNUAL Mgmt For For MEETING OF SHAREHOLDERS IN 2011: PATRICIA C. FRIST 1E ELECTION OF DIRECTOR TO SERVE UNTIL THE ANNUAL Mgmt For For MEETING OF SHAREHOLDERS IN 2011: BLAKE P. GARRETT, JR. 1F ELECTION OF DIRECTOR TO SERVE UNTIL THE ANNUAL Mgmt For For MEETING OF SHAREHOLDERS IN 2011: DAVID H. HUGHES 1G ELECTION OF DIRECTOR TO SERVE UNTIL THE ANNUAL Mgmt For For MEETING OF SHAREHOLDERS IN 2011: M. DOUGLAS IVESTER 1H ELECTION OF DIRECTOR TO SERVE UNTIL THE ANNUAL Mgmt For For MEETING OF SHAREHOLDERS IN 2011: J. HICKS LANIER 1I ELECTION OF DIRECTOR TO SERVE UNTIL THE ANNUAL Mgmt For For MEETING OF SHAREHOLDERS IN 2011: WILLIAM A. LINNENBRINGER 1J ELECTION OF DIRECTOR TO SERVE UNTIL THE ANNUAL Mgmt For For MEETING OF SHAREHOLDERS IN 2011: G. GILMER MINOR, III 1K ELECTION OF DIRECTOR TO SERVE UNTIL THE ANNUAL Mgmt For For MEETING OF SHAREHOLDERS IN 2011: LARRY L. PRINCE 1L ELECTION OF DIRECTOR TO SERVE UNTIL THE ANNUAL Mgmt For For MEETING OF SHAREHOLDERS IN 2011: FRANK S. ROYAL, M.D. 1M ELECTION OF DIRECTOR TO SERVE UNTIL THE ANNUAL Mgmt For For MEETING OF SHAREHOLDERS IN 2011: THOMAS R. WATJEN 1N ELECTION OF DIRECTOR TO SERVE UNTIL THE ANNUAL Mgmt For For MEETING OF SHAREHOLDERS IN 2011: JAMES M. WELLS III 1O ELECTION OF DIRECTOR TO SERVE UNTIL THE ANNUAL Mgmt For For MEETING OF SHAREHOLDERS IN 2011: KAREN HASTIE WILLIAMS 1P ELECTION OF DIRECTOR TO SERVE UNTIL THE ANNUAL Mgmt For For MEETING OF SHAREHOLDERS IN 2011: DR. PHAIL WYNN, JR. 02 PROPOSAL TO APPROVE THE PERFORMANCE GOALS UNDER Mgmt For For THE SUNTRUST BANKS, INC. MANAGEMENT INCENTIVE PLAN. 03 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST Mgmt For For & YOUNG LLP AS INDEPENDENT AUDITORS FOR 2010. 04 TO APPROVE THE FOLLOWING ADVISORY (NON-BINDING) Mgmt For For PROPOSAL: "RESOLVED, THAT THE HOLDERS OF COMMON STOCK OF SUNTRUST BANKS, INC. APPROVE THE COMPENSATION OF THE COMPANY'S EXECUTIVES AS DESCRIBED IN THE SUMMARY COMPENSATION TABLE AS WELL AS IN THE COMPENSATION DISCUSSION AND ANALYSIS AND THE OTHER EXECUTIVE COMPENSATION TABLES AND RELATED DISCUSSION" 05 SHAREHOLDER PROPOSAL REGARDING PREPARATION AND Shr Against For DISCLOSURE OF SUSTAINABILITY REPORT. TELEFLEX INCORPORATED Agenda Number: 933220206 Security: 879369106 Meeting Type: Annual Ticker: TFX Meeting Date: 30-Apr-2010 ISIN: US8793691069 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR PATRICIA C. BARRON Mgmt For For JEFFREY A. GRAVES Mgmt For For JAMES W. ZUG Mgmt For For 02 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS Mgmt For For LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2010 FISCAL YEAR. TERADATA CORPORATION Agenda Number: 933197887 Security: 88076W103 Meeting Type: Annual Ticker: TDC Meeting Date: 27-Apr-2010 ISIN: US88076W1036 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: EDWARD P. BOYKIN Mgmt For For 1B ELECTION OF DIRECTOR: CARY T. FU Mgmt For For 1C ELECTION OF DIRECTOR: VICTOR L. LUND Mgmt For For 02 APPROVAL OF THE RATIFICATION OF THE APPOINTMENT Mgmt For For OF INDEPENDENT AUDITORS FOR 2010 THE DIRECTV GROUP, INC. Agenda Number: 933157807 Security: 25459L106 Meeting Type: Special Ticker: DTV Meeting Date: 19-Nov-2009 ISIN: US25459L1061 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 TO ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED Mgmt For For AS OF MAY 3, 2009, AS AMENDED, BY AND AMONG LIBERTY MEDIA CORPORATION, LIBERTY ENTERTAINMENT, INC., THE DIRECTV GROUP, INC., DIRECTV, DTVG ONE, INC., AND DTVG TWO, INC. 02 TO APPROVE THE VOTING AND RIGHT OF FIRST REFUSAL Mgmt For For AGREEMENT, DATED AS OF MAY 3, 2009, AS AMENDED, BY AND AMONG THE DIRECTV GROUP, INC., LIBERTY ENTERTAINMENT, INC., DIRECTV, JOHN C. MALONE, LESLIE MALONE, THE TRACY L. NEAL TRUST A AND THE EVAN D. MALONE TRUST A. 03 TO APPROVE AN ADJOURNMENT OF THE SPECIAL MEETING, Mgmt For For IF NECESSARY OR APPROPRIATE, TO PERMIT FURTHER SOLICITATION OF PROXIES IF THERE ARE NOT SUFFICIENT VOTES AT THE SPECIAL MEETING TO APPROVE THE PROPOSALS DESCRIBED ABOVE IN ACCORDANCE WITH THE MERGER AGREEMENT. TRANSATLANTIC HOLDINGS, INC. Agenda Number: 933235168 Security: 893521104 Meeting Type: Annual Ticker: TRH Meeting Date: 20-May-2010 ISIN: US8935211040 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: STEPHEN P. BRADLEY Mgmt For For 1B ELECTION OF DIRECTOR: IAN H. CHIPPENDALE Mgmt For For 1C ELECTION OF DIRECTOR: JOHN G. FOOS Mgmt For For 1D ELECTION OF DIRECTOR: REUBEN JEFFERY III Mgmt For For 1E ELECTION OF DIRECTOR: JOHN L. MCCARTHY Mgmt For For 1F ELECTION OF DIRECTOR: ROBERT F. ORLICH Mgmt For For 1G ELECTION OF DIRECTOR: RICHARD S. PRESS Mgmt For For 1H ELECTION OF DIRECTOR: THOMAS R. TIZZIO Mgmt For For 02 PROPOSAL TO ADOPT THE TRANSATLANTIC HOLDINGS, Mgmt For For INC. 2010 U.K. SHARESAVE PLAN. 03 PROPOSAL TO AMEND THE TRANSATLANTIC HOLDINGS, Mgmt For For INC. 2 04 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS Mgmt For For LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. UNITED PARCEL SERVICE, INC. Agenda Number: 933208969 Security: 911312106 Meeting Type: Annual Ticker: UPS Meeting Date: 06-May-2010 ISIN: US9113121068 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR F. DUANE ACKERMAN Mgmt For For MICHAEL J. BURNS Mgmt For For D. SCOTT DAVIS Mgmt For For STUART E. EIZENSTAT Mgmt For For MICHAEL L. ESKEW Mgmt For For WILLIAM R. JOHNSON Mgmt For For ANN M. LIVERMORE Mgmt For For RUDY MARKHAM Mgmt For For JOHN W. THOMPSON Mgmt For For CAROL B. TOME Mgmt For For 02 RATIFICATION OF THE APPOINTMENT OF DELOITTE Mgmt For For & TOUCHE LLP AS UPS'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2010. 03 APPROVAL OF A PROPOSAL REMOVING THE VOTING STANDARD Mgmt For For FROM THE UPS CERTIFICATE OF INCORPORATION SO THAT THE BOARD MAY PROVIDE FOR MAJORITY VOTING IN UNCONTESTED DIRECTOR ELECTIONS. WHITING PETROLEUM CORPORATION Agenda Number: 933226068 Security: 966387102 Meeting Type: Annual Ticker: WLL Meeting Date: 06-May-2010 ISIN: US9663871021 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR THOMAS L. ALLER Mgmt For For THOMAS P. BRIGGS Mgmt For For 02 APPROVAL OF AMENDMENT TO CERTIFICATE OF INCORPORATION Mgmt For For TO INCREASE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK. 03 RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE Mgmt For For LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. * Management position unknown SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DGHMInvestment Trust (Registrant) /s/ Jeffrey C. Baker By (Signature and Title) Name:Jeffrey C. Baker, Title:Trustee and President August 13, 2010 Date
